         Case 4:20-cv-01183-BSM Document 15 Filed 02/12/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

TRACY LEE BRONSON                                                              PETITIONER
ADC #171510

v.                             CASE NO. 4:20-CV-01183-BSM

DEXTER PAYNE                                                                  RESPONDENT
Director, ADC

                                           ORDER

       Having reviewed the entire record de novo, Magistrate Judge Beth Deere’s

recommended disposition [Doc. No. 11] is adopted. Tracy Lee Bronson’s petition [Doc. No.

2] is denied and a certificate of appealability is denied. See 28 U.S.C. § 22535(c)(1)-(2);

Rule 11(a), Rules Governing § 2254 Cases in United States District Courts. Accordingly, this case

is dismissed with prejudice.

       IT IS SO ORDERED this 12th day of February, 2021.

                                                      ________________________________
                                                      UNITED STATES DISTRICT JUDGE
